Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
2. 	Claim 40, 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the nominal elevation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 23, 24, 26, 34, 38, 40, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being 
anticipated by Parker US 4,012,160.  Parker discloses a paving machine (PM) 
comprising:  A frame including a pair of crawler tracks for propulsion.
A paving screed (24), An auger assembly (20, 22).
A hopper (10) and conveyor assembly (12, 14).
A plurality of sensors (S1-S4) attached to the machine frame, adjacent an end of 
	conveyor assembly, and configured to sense the height of the paving 
	material being delivered to the augers and the screed (24).
A signal processor (A1) configured to receive signals from said sensors and 
adjust the speed of the conveyor motors and auger motors.  Col. 5, ln.25-Col. 6.

With respect to claim 34 Parker discloses the one or more sensors (S1-4) comprise distance measuring sensors, such as a wand, configured to measure a distance between at least one reference point related to the machine frame and to a surface of the material being deposited in front of the auger.  See Fig. 11.

With respect to claims 38, 40, 44 Parker discloses a method of operating the paving machine cited above, the method comprising the steps of:
Generating elevation profile signals corresponding to an elevation profile of paving 
material deposited within the auger trough in front of the screed (24).  Col. 4, ln. 60-Col. 5, ln. 60, Col. 6, lns. 51-60. 
Determining portions of the elevation profile are less, equal or greater than a nominal 
elevation from the elevation profile signals.  
Automatically controlling the auger rotation speed and conveyor speed to increase or 

decrease the flow rate of paving material being deposited and spread in the 
auger trough, such that a uniform height of paving material is spread across the 
auger trough.  Col. 8, lns. 3-Col. 9, ln. 37.

4. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
6. 	Claims 25, 27-31, 35, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of Smieja US 8,979,423.
Parker discloses a paving machine and control system that monitors the elevation profile of paving material deposited in front of an auger/screed assembly during paving
processes and controls the speed of the conveyors and augers based on the sensed paving material profile.  Col. 6, lns. 51-60. Col. 8, lns. 3-Col. 9, ln. 37.  But does not disclose a data processor configured to determine volume data describing a volume of the material deposited in front of the screed.  However, Smieja teaches a paving machine and control system wherein a sensor measures a material volume in front of an auger/screed assembly and transmits the data to an ECM which is used as a target material volume.  During the paving process the sensor(s) continuously monitor the material volume and send said data to the ECM, which then compares the data and calculates a corresponding conveyor and auger speed.  See Abstract; Fig. 2; Col. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker with the sensors and control system taught by Smieja in order to reduce human error.
	

With respect to claims 27-31 Parker does not disclose a display console.  However, Smieja illustrates a control panel in Figs. 3, 4.  Wherein an input device (700) linked to said ECM facilitates determining the data describing the predetermined nominal 

elevation based on the paving elevation/width/speed.  Col. 1, ln. 50-Col. 2, ln. 50, Col. 5, lns 3-58.  Such that a display and/or signaling devices (702-709) are positioned at the operator station (700) and the screed station (750) to display the elevation profile and target profile volumes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker with the sensors and control system taught by Smieja in order to reduce human error.

With respect to claims 35 Parker does not disclose the use of laser or ultrasonic sensors.  However, Smieja teaches contact, sonic and other commonly known sensor technologies can be used to determine the height of a paving material pile positioned in front of an auger/screed assembly, such that changes in the subbase crown/cross slope, can be independently accommodated by the left and right auger/conveyor assemblies.  Col. 1, ln. 60-Col. 2, ln. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker with the sensors and control system taught by Smieja in order to reduce human error.


s 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view of Smieja US 8,979,423 as applied to claim 31 above, and further in view of Braddy et al. US 2010/0178107.
Parker in view of Smieja disclose a paving machine and control system that monitors the height volume of paving material in front of the auger, but do not disclose measuring the height of the screed.  However, Braddy et al. teach a paving machine and control system including a plurality of screed height sensors (52) and screed width sensors (56) coupled to screed height/width actuators, the sensors being in communication with a ECU (40) to provide signals indicative of the thickness and width of the paving layer formed by the screed. see [0023-25].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker in view of Smieja with the screed height/width sensors and control system taught by Braddy et al. in order to correlate the volume of paving material in front of the auger and the volume of the paving layer formed by the screed.

8. 	Claims 25, 27-31, 35, 39, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker US 4,012,160 in view Brenner et al. US 8,855,967.
Parker discloses a paving machine and control system that monitors the elevation profile of paving material deposited in front of an auger/screed assembly during paving
processes and controls the speed of the conveyors and augers based on the sensed paving material profile.  Col. 6, lns. 51-60. Col. 8, lns. 3-Col. 9, ln. 37.  But does not 

disclose a data processor configured to determine volume data describing a volume of the material deposited in front of the screed.  However, Brenner et al. disclose a paving machine and control system wherein the control system is configured to receive data signals indicative of surface measurements over time.  Wherein the surface measurement device could be GPS, sonic sensors or even camera system.  See Col. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving machine and method of Parker with the camera and control system taught by Brenner et al. in order to increase accuracy and recordability of the paving volume in front of the auger during the paving process.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				2/10/2022